The opinion of the Court was delivered by
Todd, J.
This is the second appeal in this case.
In the first appeal the transcript was not filed in time, and the appeal, on motion, was dismissed. Subsequently, the appellant filed a petition for an appeal and obtained another order, and under that order.brings up the present appeal.
There is a motion to dismiss the appeal, substantially on the ground that the first appeal having been dismissed because not filed in time, the appeal must be considered as abandoned, and that this second appeal should not he entertained.
The motion must prevail. We see nothing whatever to distinguish this case from those of Pierce vs. Cushing, 33 Ann. 810, and Sterling vs. Sterling, 35 Ann. 840, where, after a thorough review of our jurisprudence on this point, we reached a conclusion similar to the one now announced. Dncournau case, 3 Ann. 245; Ducournau vs. Levinstone, 4 Ann. 30; Brickell vs. Conner, 10 Ann. 235; Redmond vs. Mann, 29 Ann. 149.
Appeal dismissed.